Name: Commission Regulation (EEC) No 3670/83 of 19 December 1983 laying down rules for calculating withdrawal prices and fixing the withdrawal prices, for the 1984 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/22 Official Journal of the European Communities 28 . 12. 83 COMMISSION REGULATION (EEC) No 3670/83 of 19 December 1983 laying down rules for calculating withdrawal prices and fixing the withdrawal prices , for the 1984 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community are used as the basis for the calculation of the with ­ drawal prices, shall be as shown in Annex I for each species of fish concerned . Article 2 The conversion factors as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which are used for the calculation of the withdrawal prices for the products listed in Annex I (A) and (D) to the said Regulation shall be as shown in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that, for each of the products listed in Annex I (A) and (D), a withdrawal price shall be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the guide price ; Whereas changes in production and marketing struc ­ tures in the Community make it necessary to alter the basis for calculating the withdrawal price as compared with the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consump ­ tion in the Community ; Whereas the guide prices for the 1984 fishing year were fixed for all the products in question by Council Regulation (EEC) No 3572/83 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products , Article 3 The landing areas which are very distant from the main centres of consumption in the Community within the meaning of Article 12 (2) of Regulation (EEC) No 3796/81 , the conversion factors and the products to which those factors related shall be as shown in Annex III . Article 4 The withdrawal prices, as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 and applicable for the 1984 fishing year, and the products to which those prices relate shall be as shown in Annex IV . Article 5 HAS ADOPTED THIS REGULATION : The withdrawal prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for the 1984 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate shall be as shown in Annex V. Article 1 The percentages of the guide price as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which Article 6 This Regulation shall enter into force on 1 January 1984. (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . ( 2) OJ No L 356, 20 . 12 . 1983 , p . 1 . No L 366/2328 . 12 . 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission No L 366/24 Official Journal of the European Communities 28 . 12 . 83 ANNEX I Percentage of guide price used in calculating withdrawal prices Product % Herrings 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp) 80 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Ling 80 Mackerel 85 Anchovies 85 Plaice 82 Hake 85 Shrimps of the species Crangon crangon 90 ANNEX II Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings 1 0 0 0,85 0,85 2 0 0 0,80 0,80 3 0 0 0,50 0,50 Sardines 1 0 0 0,55 0,35 2 0 0 0,55 0,35 3 0 0 0,85 0,35 4 0 0 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 2 0,64 0,45 0,60 0,40 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,25 Redfish 1 0 0 0,90 0,90 . \ 2 0 0 0,90 0,90 3 0 0 0,76 0,76 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 28 . 12 . 83 Official Journal of the European Communities No L 366/25 Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Cod 1 0,90 0,85 0,65 0,50 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,68 0,47 0,39 0,28 5 0,48 0,28 0,29 0,19 Saithe 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,90 0,90 0,70 0,70 4 0,75 0,55 0,40 0,30 Haddock 1 0,90 0,80 0,70 0,60 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,73 0,61 0,53 0,37 Whiting 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,55 0,37 0,40 0,23 Ling 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel 1 0 0 0,85 0,85 2 0 0 0,85 0,75 3 0 0 0,85 0,70 Anchovies 1 0 0 0,70 0,45 2 0 0 0,85 0,45 3 0 0 0,70 0,45 4 0 0 0,29 0,29 Plaice 1 0,90 0,85 0,50 0,50 2 0,90 0,85 0,50 0,50 3 0,85 0,80 0,50 0,50 4 0,70 0,65 0,50 0,50 Hake 1 0,90 0,85 0,70 0,65 2 0,90 0,85 0,70 0,65 3 0,80 0,75 0,65 0,55 Simply boiled in water A (') B (') Shrimps of the species 1 0,65 0,55 Crangon crangon 2 0,30 0,30 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 366/26 Official Journal of the European Communities 28 . 12. 83 ANNEX III Species Landing area Conversion factor Mackerel 1 . Coastal areas of and islands of Ireland 0,73 2. Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0,74 3 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas , coastal areas of and islands of Northern Ireland 0,75 4. Coastal areas from Wick to Peterhead in the north-east of Scotland 0,87 Sardines from the Atlantic 5. Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0,46 Hake 6. Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,57 7. Coastal areas of and islands of Ireland 0,84 ANNEX IV Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 || Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish || Extra, A (') B (') Extra, A (') B (') Herrings 1 0 0 242 242 2 0 0 227 227 3 0 0 143 143 Sardines 1 0 0 251 160 (a) from the Atlantic 2 0 0 251 160 3 0 0 388 160 4 0 0 251 160 1 0 0 200 127 2 0 0 200 127 (b) from the Mediterranean \ 3 0 0 309 127 4 0 0 200 127 Dogfish 1 502 368 475 334 (Squalus acanthias) 2 428 301 401 268 3 234 167 201 134 Dogfish 1 516 387 484 322 (Scyliorhinus spp) 2 516 387 451 322 3 355 258 290 161 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 28 . 12 . 83 Official Journal of the European Communities No L 366/27 Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Redfish 1 0 0 633 633 2 0 0 633 633 3 0 0 535 535 Cod 1 758 716 548 421 2 758 716 548 421 3 716 590 421 337 4 573 , 396 329 236 5 404 236 244 160 Saithe 1 436 436 339 339 2 436 436 339 339 3 436 436 339 339 4 364 267 194 145 Haddock 1 567 504 441 378 2 567 504 441 378 3 485 410 340 233 4 460 385 334 233 Whiting 1 464 435 348 232 2 464 435 348 232 3 441 354 319 133 \ 4 319 215 232 133 Ling 1 590 451 486 347 2 576 437 472 333 \ 3 520 381 416 277 Mackerel 1 0 0 200 200 2 0 0 200 177 3 0 0 200 165 Anchovies 1 0 0 321 207 2 0 0 390 207 3 0 0 321 207 4 0 0 133 133 Plaice : 1 533 503 296 296  1 January to 2 533 503 296 296 30 April 1984 3 503 474 296 296 4 414 385 296 296 1 720 680 400 400 2 720 680 400 400  1 May to 3 680 640 400 400 31 December 1984 4 560 520 400 400 Hake 1 1 772 1 673 1 378 1 280 2 1 772 1 673 1 378 1 280 3 1 575 1 476 1 280 1 083 I Simply boiled in water A (') B (') Shrimps of the species 1 820 693 Crangon crangon 2 378 378 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 366/28 Official Journal of the European Communities 28 . 12. 83 ANNEX V I Withdrawal prices (ECU/tonne) Species Landing area Size (') Gutted fish with head Whole fish lI Il Extra, A (') B (') Extra, A (') B (') Mackerel 1 . Coastal areas of and islands of Ireland 1 0 0 146 146 Il 2 0 0 146 129 3 0 0 146 120 2 . Coastal areas of and islands of Cornwall and 1 0 0 148 148 Devon in the United Kingdom 2 0 0 148 131 3 0 0 148 122 3 . Coastal areas from Portpatrick in south-west 1 0 0 150 150 Scotland to Wick in north-east Scotland and 2 0 0 150 133 the islands to the west and north of these areas ; 3 0 0 150 124 coastal areas of and islands of Northern Ireland 4. Coastal areas from Wick to Peterhead in the 1 0 0 174 174 north-east of Scotland 2 0 0 174 154 I 3 0 0 174 144 Sardines from the 5 . Coastal areas of and islands of the counties of 1 0 0 115 74 Atlantic Cornwall and Devon in the United Kingdom 2 0 0 115 74 3 0 0 178 74 4 0 0 115 74 Hake 6. Coastal areas from Troon in south-west 1 1 010 954 785 730 Scotland to Wick in north-east Scotland and 2 1 010 954 785 730 \ the islands to the west and north of these areas 3 898 841 730 617 7 . Coastal areas of and islands of Ireland 1 1 488 1 405 1 158 1 075 2 1 488 1 405 1 158 1 075 \I 3 1 323 1 240 1 075 910 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .